Bassett, C. J.
Non cepit does not confine the taking to the place in the declaration unless defendant shows a taking elsewhere, 2 Esp.N.P. 12. Legatee may bring trover or replevin against a stranger for a legacy given, 5 Bac.Abr.; but a legatee ought in this case to prove a demand of a legacy. Only account will lie by a joint owner of personal property.' I am of opinion that the property did not vest in the guardian from the date of the guardian bonds, because the Negro could not be divided, for the possession was not delivered to all the three minors, for he could not come at him unless he could be cut up!!!!1

 Wilson’s punctuation.